DETAILED ACTION
This is an Office action based on application number 15/821,462 filed 22 November 2017. Claims 1-2, 6-9, 11-13, and 16-26. Claims 16-20 are withdrawn due to Applicant’s amendments. Claims 3-5, 10, and 14-15 are canceled.
Amendments to the claims, filed 30 November 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 
Withdrawn Rejections
The requirement for corrected drawings in compliance with 37 CFR 1.121(d), made of record in the previous Office action, is withdrawn due to Applicant’s claim amendments.
The 35 U.S.C. §112(a) rejection, made of record in the previous Office action, is withdrawn due to Applicant’s claim amendments.
The 35 U.S.C. §103 rejection of claims 2 and 21-26, made of record in the previous Office action is withdrawn due to a reconsideration of the prior art references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro et al. (US Patent No. 6124378) in view of Kumagai et al. (European Patent Application Publication No. EP 2 873 993 A1) (Kumagai), Sieber et al. (US Patent Application Publication No. US 20070248817 A1) (Sieber), and the evidence of Moore et al. (US Patent Application Publication No. US 20160017196 A1) (Moore).

Regarding instant claim 1, Cordaro discloses a freestanding film article useful in spacecraft thermal control applications (col. 2, lines 12-14). Cordaro further discloses the freestanding film, as shown in FIG. 3, is formed by conventional procedures and applied over a spacecraft surface by adhesion with an adhesive (col. 9, lines 57-61). The film comprises a cured silicone comprising solid particulate material therein (col. 3, lines 44-49). The particle has a composition of A[xAl(1-x)Ga]2O4(δD), wherein A is selected from the group consisting of zinc, magnesium, and cadmium, and mixtures thereof, D is a dopant, x is from 0 to 1, and δ is from 0 to about 0.2, A is most preferably zinc (col. 2, lines 22-27). More particularly, the white pigment of US Pat. No. 5094693 aluminum-doped zinc oxide with a solar absorptance of from about 0.18 to about 0.22 has been incorporated (col. 1, lines 56-61), which is construed to provide said solar absorptance to the entirety of the film in the same way as the claims. The film has a white color and a thickness about 0.002-0.003 inches (col. 3, lines 63-64). The ratio by weight of particles to binder is from about 3:1 to about 5:1 (col. 9, lines 29-30). Cordaro further discloses that the binder is a silicone copolymer (col. 9, lines 4-5).
	Cordaro does not explicitly disclose that the silicone resin layer has a plurality of perforations. Cordaro does not explicitly disclose the specific silicone pressure sensitive adhesive layer.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the silicone-based adhesive of Kumagai in the structure of Cordaro. The motivation for doing so would have been that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
	As to the perforations in the silicone resin layer, Moore provides evidence that it is known that adhesives based on silicone chemistry are observed to exhibit outgassing due to material degradation at elevated temperatures at or above 400ºC.  See p. 1, [0004]. The characteristic of outgassing would necessarily cause gas bubbles between the carrier substrate and the silicone adhesive material, which would cause surface deformation.
	Sieber discloses a self-adhesive film comprising a support layer and an adhesive coating (Claim 1), which can provide bubble-free and tension-free installation of flat, flexible sheeting (paragraph [0072]). Fig. 7 shows an embodiment that at least the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to form a plurality of perforated openings in the filled silicone resin layer of Cordaro. The motivation for doing so would have been to release any potential outgassing from the silicone adhesive layer. Furthermore, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 415-16 (2007).  In making an obviousness determination one "can take account of the inferences and creative steps that a person of ordinary skill in the art would employ". See KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).


Regarding instant claim 6, Cordaro discloses that the particle has a composition of A[xAl(1-x)Ga]2O4(δD), wherein A is selected from the group consisting of zinc, magnesium, and cadmium, and mixtures thereof, D is a dopant, x is from 0 to 1, and δ is from 0 to about 0.2, A is most preferably zinc (col. 2, lines 22-27). More particularly, the white pigment of US Pat. No. 5094693 aluminum-doped zinc oxide with a solar absorptance of from about 0.18 to about 0.22 has been incorporated (col. 1, lines 56-61).

Regarding instant claim 8, FIG. 7 of Cordaro illustrates a spacecraft having the disclosed paint layer (FIG. 7; col. 4, lines 37-38). While Cordaro does not explicitly disclose that a tape material is applied to and provides thermal control of the spacecraft structure specifically comprising solar arrays and antennas of a satellite, such an application, provision, and structure of the satellite are limitations as to the intended use of the tape. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding instant claim 9, the prior art combination does not explicitly disclose a tape material having a thermal emittance of 0.88 to 0.96. However, the prior art prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 11, Cordaro discloses a freestanding film article useful in spacecraft thermal control applications (col. 2, lines 12-14). Cordaro further discloses the freestanding film, as shown in FIG. 3, is formed by conventional procedures and applied over a spacecraft surface by adhesion with an adhesive (col. 9, lines 57-61). The film comprises a cured silicone comprising solid particulate material therein (col. 3, lines 44-49). The particle has a composition of A[xAl(1-x)Ga]2O4(δD), wherein A is selected from the group consisting of zinc, magnesium, and cadmium, and mixtures thereof, D is a dopant, x is from 0 to 1, and δ is from 0 to about 0.2, A is most preferably zinc (col. 2, lines 22-27). More particularly, the white pigment of US Pat. No. 5094693 aluminum-doped zinc oxide with a solar absorptance of from about 0.18 to about 0.22 
	FIG. 7 of Cordaro illustrates a spacecraft having the disclosed paint layer (FIG. 7; col. 4, lines 37-38). Said spacecraft is construed to have a spacecraft shape.
	Cordaro does not explicitly disclose that the silicone resin layer has a plurality of perforations. Cordaro does not explicitly disclose the specific silicone pressure sensitive adhesive layer.
	However, Kumagai relates to an infrared shielding film (Title). The film comprises an outer infrared shielding layer and a tacky adhesive (PSA) layer for laminating the film to a substrate (paragraph [0018]). The infrared reflecting layer is an inorganic nanoparticle-containing resin layer comprising silicone (paragraphs [0065-0066]). Examples of the inorganic nanoparticles include zinc oxide doped with metals such as aluminum, indium, gallium, and mixtures thereof (paragraphs [0019; 0021]). Kumagai further discloses that the adhesive layer comprises a silicone-based adhesive layer (paragraph [0038]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the silicone-based adhesive of Kumagai in the structure of Cordaro. The motivation for doing so would have been that the selection of a known material, which is based upon In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
	As to the perforations in the silicone resin layer, Moore provides evidence that it is known that adhesives based on silicone chemistry are observed to exhibit outgassing due to material degradation at elevated temperatures at or above 400ºC. The characteristic of outgassing would necessarily cause gas bubbles between the carrier substrate and the silicone adhesive material, which would cause surface deformation.
	Sieber discloses a self-adhesive film comprising a support layer and an adhesive coating (Claim 1), which can provide bubble-free and tension-free installation of flat, flexible sheeting (paragraph [0072]). Fig. 7 shows an embodiment that at least the support layer <1> and adhesive coating <3> are provided with perforation holes <9>. Adhesive coating <2> contains the air channels <4> and air chambers <5> according to the invention, and in addition a removable covering film <10> is provided on at least the top surface. On the left side of the schematic cross sectional view of Fig. 7, at least some of the perforation openings are aligned with the air channels <4> and air chambers <5>. On the right side of the illustration in FIG. 7, the perforation openings <9> do not run in alignment with the air channels <4> and the air chambers <5>. By combining air channels <4> and/or air chambers <5> and perforation openings <9>, it is particularly feasible to avoid air bubbles when installing a self-adhesive film so designed according to the invention since any air between the floor and the self-adhesive film is passed to the air channels <4> and/or air chambers <5> through the perforation openings <9> as well (paragraph [0071]).
KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 415-16 (2007).  In making an obviousness determination one "can take account of the inferences and creative steps that a person of ordinary skill in the art would employ". See KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
	Therefore, it would have been obvious to combine Kumagai and Sieber with Cordaro to obtain the invention as specified by the instant claims.

Regarding instant claim 13, the prior art combination does not explicitly disclose a tape material having a thermal emittance of 0.88 to 0.96. However, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, especially the silicone resin film comprising a particular solid particulate material in a particular amount, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the structure of the claims (i.e., the same thermal transmittance). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 2, 12, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro in view of Kumagai, Sieber, and the evidence of Moore as applied to claims 1 and 11 above, and further in view of McClintock et al. (US Patent No. 5427849)

Regarding instant claim 2 and 12, Cordaro in view of Kumagai, Sieber, and the evidence of Moore discloses the structure as cited above, but does not explicitly the first and second release liners.
	However, it is a notoriously common practice to one of ordinary skill in the art to form a laminate of functional adhesive film comprising in order a release liner (first release liner), a functional film, an adhesive layer, and a release liner (second release liner).  The release liner over the adhesive layer is stripped off before the composite is applied to a permanent substrate.
	McClintock discloses a tape construction as illustrated in FIG.-1, reproduced below.

    PNG
    media_image1.png
    301
    512
    media_image1.png
    Greyscale

	The exterior layers of tape construction <20> are protected by two exterior release liners or backing liners <27> and <28> during storage, transportation, and the like, until its application to an item (col. 7, lines 5-13),
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to apply the release liners of McClintock to the exterior layers of the structure of Cordaro in view of Kumagai, Sieber, and the evidence of Moore. The motivation for doing so would have been to protect the exterior layers during storage, transportation, and the like, until the application of the structure to an item.
	Therefore, it would have been obvious to combine McClintock with Cordaro in view of Kumagai, Sieber, and the evidence of Moore to obtain the invention as specified by the instant claims.

Regarding instant claims 21-22 and 24-25, McClintock further discloses that the exterior release liners have a thickness of 1-4 mils, preferably 3-4 mils (col. 7, lines 19-22).

Regarding instant claim 26, Cordaro further discloses that the disclosed film is applied over a surface by adhesion with an adhesive (col. 9, lines 59-60). Therefore, the combination of McClintock with Cordaro necessarily teaches a peel (i.e., removal of the release liner which covers an adhesive layer) and stick (i.e., application over a surface by adhesion with an adhesive) structure as required by the instant claim.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro in view of Kumagai, Sieber, and the evidence of Moore as applied to claim 1 above, and further in view of Everaerts et al. (US Patent Application Publication No. US 2010/0136265 A1) (Everaerts).

Regarding instant claims 7 and 23, Cordaro in view of Kumagai, Sieber, and the evidence of Moore discloses the structure as cited above, Cordaro further discloses that thermal control film may be made either as an electrical insulator or as an electrical conductor with sufficiently low electrical resistivity to dissipate electrostatic charges (col. 4, lines 6-20).
	Cordaro does not explicitly disclose the fillers in the PSA layer, as claimed.
	However, Everaerts teaches that conductive adhesives known in the art are also antistatic because they can readily dissipate localized chargers, wherein such art recognized conductive adhesives include conductive particles such as carbon fibers, nickel particles, or metal coated glass beads (paragraph [0005]).
	Before the effective filing date of the invention, it would have been obvious to include the conductive fillers recognized by Everaerts in the adhesive layer of Cordaro 
	Therefore, it would have been obvious to combine Everaerts with Cordaro in view of Kumagai, Sieber, and the evidence of Moore to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
Applicant’s comments with regard to the interviews with the previous examiner are acknowledged.
In response to Applicant’s argument regarding the request for corrected drawings, the request is withdrawn due to Applicant’s claim amendments.
In response to Applicant’s arguments regarding the 35 U.S.C. §112(a) rejection of record, the rejection is withdrawn due to Applicant’s amendments.
In response to Applicant’s argument regarding the 35 U.S.C. §103 rejection over Cordaro in view of Kumagai, Moore, and Sieber of record, the rejections are maintained because Applicant’s argument is unpersuasive.
Applicant primarily submits that it would not have been obvious to combine Sieber, which teaches a self-adhesive film to attach a floor covering, with Cordaro to arrive at Applicant’s claimed thermal control tape. Applicant contends that Sieber is not concerned with solar absorptance in attaching a rug to a floor, and one skilled in the art would not look to the teaching of Sieber. Applicant further argues that the perforations in the claimed structure provide an exit for outgassing from the filled silicone PSA layer in 
	Applicant’s arguments are unpersuasive. In response to Applicant's argument that Sieber is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the applied references are drawn to adhesive structures comprising a base resin layer and an adhesive layer, wherein the adhesive structure is to be applied to a substrate. While Sieber is concerned with floor covering and Cordaro is concerned with paint applications to spacecraft, the overall concept of application of adhesive structure to a surface/substrate is the same. The structure of Sieber, relied upon in the instant rejection, provides for the efficient outgassing of a silicone adhesive, wherein said outgassing is a readily recognized problem as evidence by Moore. Therefore, one of ordinary skill in the art would be 
	As to Applicant’s arguments regarding the Moore reference, while Moore may discourage the use of silicone adhesives, Moore is primarily used as an evidentiary reference to teach what is known in the art concerning such an adhesive (i.e., that it readily outgasses at high temperature application), rather than as a reference teaching a claimed limitation.
	As to Applicant’s arguments regarding the intended use of their invention (i.e., providing an exit for outgassing in a space environment that pulls low molecular weight species out via outgassing), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the structure encompassed by the scope of the prior art combination is substantially identical to the claims, and it is considered capable of performing the intended use of the claimed structure, absent evidence to the contrary.

In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection of claims 2 and 21-26, the rejections are withdrawn and replaced by new grounds of rejection due to a reconsideration of the prior art references.

In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection of claims 7 and 23, the rejection is maintained because Applicant’s arguments are unpersuasive.
Broadly, Applicant contends that the disclosure of Everaerts does not remedy the deficiencies of Cordaro in view of Kumagai, Moore, and Sieber. The deficiencies alleged by Applicant are addressed above, and are not persuasive to overcome the rejection in further view of Everaerts for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/23/2021